DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
Response to Arguments
Applicant’s amendment filed 10/22/2021 is accepted and entered. 
Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments are largely related to the alleged improper combination of Bitensky/Bonaventura (Remarks pg. 11-14). However, Bonaventura is no longer cited in the below rejection and therefore arguments drawn to the combination of Bitensky/Bonaventura are moot. 
Additionally, Applicant argues that Bitensky does not teach a spacer that maintains a headspace (Remarks pg. 10-11). Thenard is now cited to disclose the newly added spacer limitation as set forth in the rejection below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spacer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 111. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses. Specifically, Claim 19 recites “said outer receptacle 101”.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 16, 19, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Inoue et al (US 5286407) further in view of Thenard et al (US 2018/0087997).
Regarding Claim 15, Bitensky teaches an oxygen depletion device (10, Fig. 1) for depleting oxygen from blood prior to anaerobic storage comprising:
an outer receptacle (outer layer 100, Fig. 1; Col. 6 line 55 – Col. 7 line 5) substantially impermeable to oxygen (Col. 6 line 55 – Col. 7 line 5);
an inner collapsible blood container (inner layer 200, Fig. 1; Col. 7 lines 21-50; the inner layer is flexible and therefore collapsible) comprising one or more chambers that are permeable to oxygen (Col. 7 lines 21-50);

Bitensky is silent whether the inner collapsible blood container is comprised of a fabric reinforced silicone membrane having a thickness from about 15 micrometers to about 200 micrometers; a spacer having open areas situated between said outer receptacle and said inner collapsible blood container, and wherein said spacer maintains a headspace defined by said outer receptacle and said inner collapsible blood container, and wherein said oxygen sorbent is disposed in said headspace.
Inoue teaches a gas-permeable packing material, thus being in the same field of endeavor, which is suitable for use in the preservation of medicaments (Col. 1 lines 5-20; since the material can be used in packaging for medicament preservation, one of ordinary skill would recognize it could also be used for blood/blood plasma preservation). The gas-permeable packing material (2-B, Fig. 2) comprises a fabric reinforced (nonwoven fabrics 22 and 32, Fig. 2) silicone membrane (oxygen-permeable resin 10, Fig. 2; Col. 20 lines 50-55 indicate the resin can be a silicone resin). Inoue also envisions the packing material having a thickness from about 15 micrometers to about 200 micrometers. One embodiment of Inoue’s packing material has a thickness in the range of 5 to 100 micrometers (Col. 13 lines 57-62) and an additional embodiment has a thickness in the range of 0.1 to 100 micrometers (Col. 14 lines 18-22). Based on these thickness ranges, one of ordinary skill in the art would find it obvious to have a similar range of thicknesses for the embodiment of Fig. 2 of Inoue to result in a material thickness that would create a strong packaging container while also providing ideal oxygen permeability.


Thenard teaches a multi-envelope bag for biopharmaceutical fluid, thus being in the same field of endeavor, with a spacer (23, Figs. 1 and 3C) having open areas (¶ [0102, 0106]; since the spacer is porous, the pores can be considered open areas) situated between an outer receptacle (second envelope 4, Fig. 1) and an inner container (first envelope 3, Fig. 1), and wherein said spacer (23, Fig. 1) maintains a headspace defined by said outer receptacle (4, Fig. 1) and said inner container (3, Fig. 1; ¶ [0101]; the spacer is adapted to prevent the walls of the bags from coming into contact with one another and therefore will create at least some headspace between the two containers) to ensure that possible holes in the walls of the bags are not covered (¶ [0101]).
Therefore, it would have been obvious to modify the device of Bitensky/Inoue to include a spacer having open areas situated between the outer receptacle and the inner collapsible blood container, wherein the spacer maintains a headspace between the two containers. This is motivated by Thenard who indicates that a porous spacer can be used to ensure any holes in either bag are not covered by the other bag (¶ [0101]). One of ordinary skill in the art would find this obvious to use in conjunction with the device of Bitensky/Inoue as it would ensure separation between the two bags and ensure the inner collapsible blood container remains oxygen permeable all around the bag. 
Regarding Claims 16, 36, and 37, Bitensky is silent whether said fabric reinforced silicone membrane is reinforced with a fabric selected from the group consisting of nylon fabric, and polyethylene fabric.
 Inoue teaches a gas-permeable packing material, thus being in the same field of endeavor, which is suitable for use in the preservation of medicaments (Col. 1 lines 5-20; since the material can be used in packaging for medicament preservation, one of ordinary skill would recognize it could also be used for blood/blood plasma preservation). The gas-permeable packing material (2-B, Fig. 2) comprises a fabric reinforced (nonwoven fabric base material 22 and nonwoven fabric 32, Fig. 2) silicone membrane (oxygen-permeable resin 10, Fig. 2; Col. 20 lines 50-55 indicate the resin can be a silicone resin), where the fabric is a nylon fabric or a polyethylene fabric (Col. 13 lines 22-32; the base nonwoven fabric can be made of nylon or polyethylene fibers). These materials are well known in the art and readily accessible for manufacturing.
Therefore, it would have been obvious to modify the inner collapsible blood container of Bitensky to be made of the fabric reinforced silicone membrane of Inoue, where the fabric can be either a nylon or polyethylene fabric (as motivated by Inoue Col. 13 lines 22-32). Inoue discloses a fabric reinforced silicone membrane that allows for oxygen permeability and can be used in the packaging of medicaments to prevent medicament degradation (as motivated by Col. 1 lines 5-20, Col. 20 lines 50-55). Both 
Regarding Claim 19, Bitensky/Inoue/Thenard discloses the invention essentially claimed as set forth above for Claim 15. However, Bitensky/Inoue/Thenard does not expressly disclose the surface area to volume ratio of the inner collapsible blood container enclosed within said outer receptacle is at least 0.4 square centimeters per milliliter when filled with blood for depletion and enclosed within said outer receptacle.
However, Bitensky discloses the size of the inner receptacle can vary based on need (Bitensky Col. 6 lines 41-54), thus providing a motivation to find the optimum and most effective dimensions and characteristics of the inner receptacle.  Therefore, both the surface area and volume of the inner receptacle is disclosed to be a result effective variable in that changing the size of the inner receptacle changes the surface area and volume of the inner receptacle, which further changes the usage of the inner receptacle. Therefore, it would have been obvious to modify the device of Bitensky/Inoue/Thenard to have the surface area to volume ratio be at least 0.4 square centimeters/milliliter as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 38, Bitensky/Inoue/Thenard is silent whether the fabric reinforced silicone membrane comprises a thickness selected from the group consisting of 20, 30, 50, 76, and 120 micrometers.
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Inoue et al (US 5286407) further in view of Thenard et al (US 2018/0087997) further in view of Meiners et al (US 6068152).
Regarding Claim 20, Bitensky/Inoue/Thenard is silent whether the inner collapsible blood container further comprises a frame.
Meiners teaches a deformable liquid container, thus being in the same field of endeavor, which comprises a support frame (3, Fig. 1) inside the reservoir (rubber bladder 2, Fig. 1). The frame allows the bladder to collapse in a controller manner, resulting in a high percentage of the material within being expelled (Col. 2 lines 18-30).
Therefore, it would have been obvious to modify the inner collapsible blood container of Bitensky/Inoue/Thenard to comprise a frame to allow the container to .
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Inoue et al (US 5286407) further in view of Thenard et al (US 2018/0087997) further in view of Meiners et al (US 6068152) further in view of Scanlon et al (US 2007/0207186).
Regarding Claim 21, Bitensky/Inoue/Thenard/Meiners is silent whether the frame is a silicone frame.
Scanlon teaches a reinforcing member for a medical device, where the reinforcing material can be either PTFE or silicone (¶ [0271]).
Therefore, it would have been obvious to simply substitute the PTFE frame of Bitensky/Inoue/Thenard/Meiners for the silicone reinforcing material of Scanlon, as PTFE and silicone are known to be acceptable substitutes for one another (as motivated by Scanlon ¶ [0271]).
Regarding Claim 22, Bitensky/Inoue/Thenard/Meiners is silent whether the frame comprises high consistency rubber (HCR).
Scanlon teaches a reinforcing member for a medical device, where the reinforcing material can be either PTFE or rubber (¶ [0271]).
Therefore, it would have been obvious to simply substitute the PTFE frame of Bitensky/Inoue/Thenard/Meiners for the rubber reinforcing material of Scanlon, as PTFE and rubber are known to be acceptable substitutes for one another (as motivated by Scanlon ¶ [0271]).
.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Inoue et al (US 5286407) further in view of Thenard et al (US 2018/0087997) further in view of Niedospial (US 6287289).
Regarding Claim 35, Bitensky/Inoue/Thenard is silent whether the reinforced silicone membrane is reinforced with a polyester fabric.
Niedospial teaches a flexible medical container assembly, thus being in the same field of endeavor, where the polymeric sheets forming the container can be made out of polyester or polyethylene (Claim 45).
Therefore, it would have been obvious to modify the polyethylene nonwoven base fabric of Bitensky/Inoue/Thenard to be a polyester nonwoven base fabric, as Niedospial teaches that both polyethylene and polyester are suitable polymers for use in flexible medical containers and will not interact with the medical substances held within (as motivated by Niedospial Claim 45).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Inoue et al (US 5286407) further in view of Thenard et al (US 2018/0087997) further in view of Barbera-Guillem et al (US 6479252).
Claim 39, Bitensky/Inoue/Thenard is silent whether the inner collapsible blood container comprises a material having a permeability to oxygen of at least 25 Barrer.
Barbera-Guillem teaches an oxygen permeable membrane that can be made of silicone and can have a permeability to oxygen in the range of 15-40 Barrers (Col. 3 line 48 – Col. 4 line 19). Oxygen permeability within this range ensures effective oxygen transport through the membrane.
Therefore, it would have been obvious to modify the silicone membrane of Bitensky/Inoue/Thenard to have a permeability of at least 25 Barrer. This would have been obvious based on the teachings of Barbera-Guillem who suggests the acceptable range of oxygen permeability is within 15-40 Barrers (Col. 3 line 48 – Col. 4 line 19). Therefore, one of ordinary skill in the art would recognize that oxygen permeabilities of between 25-40 Barrers are also effective and desirable for oxygen transport.
Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Inoue et al (US 5286407) further in view of Thenard et al (US 2018/0087997) further in view of Samolyk (US 5928178).
Regarding Claims 40-42, Bitensky further discloses the inner collapsible blood container comprises an internal blood contact area and an external area not in contact with blood (as seen in Fig. 1).
Bitensky/Inoue/Thenard is silent whether the inner collapsible blood container comprises one or more flow baffles, wherein said one or more flow baffles are located either internal or external to the blood contact area.

Therefore, it would have been obvious to modify the device of Bitensky/Inoue/Thenard to comprise a flow baffle, and to have the flow baffle be located either internally or externally to the blood contact area, to allow for an even mixing of the blood within the container (as motivated by Samolyk Col. 6 lines 25-35).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al (US 6162396) in view of Inoue et al (US 5286407) further in view of Thenard et al (US 2018/0087997) further in view of Levesque et al (US 2016/0007588).
Regarding Claim 43, Bitensky/Inoue/Thenard is silent whether the outer receptacle substantially impermeable to oxygen is further substantially impermeable to carbon dioxide.
Levesque teaches a storage bag that is impermeable to both oxygen and carbon dioxide (¶ [0172], Claim 33). This ensures that oxygen and carbon dioxide cannot penetrate into the bag or escape from the bag, keeping the concentration of gas within the blood at the desired level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JESSICA R ARBLE/           Examiner, Art Unit 3781